Citation Nr: 0626770	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi



THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, disorganized type, currently evaluated as 50 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

On another matter, the veteran appears to have filed an 
informal claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  See VA Form 9, received in February 2004.  This 
matter is REFERRED to the RO for appropriate action.


FINDING OF FACT

Schizophrenia, disorganized type, does not produce more than 
occupational and social impairment with reduced reliability 
and productivity; it does not produce occupational and social 
impairment with deficiencies in most areas or total 
occupational and social impairment.   


CONCLUSION OF LAW

The criteria for an increased schedular rating for 
schizophrenia, disorganized type, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9201 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been in effect for schizophrenia, 
disorganized type, with an initial 50 percent rating, since 
July 25, 1991.  See October 1997 rating decision.  The 
veteran filed an increased rating claim in April 2003.  The 
RO denied a rating higher than 50 percent in June 2003, and 
appeal was taken from that decision.  Where, as here, service 
connection has long been in effect and the veteran seeks a 
higher rating for the disability, the primary concern is 
evidence of current extent of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, while the whole 
record is reviewed, the primary focus of this decision is on 
evidence concerning schizophrenia dated around the time when 
the increased rating claim was filed, forward.  

Schizophrenia, disorganized type, is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9201.  Under the General Rating 
Formula for Mental Disorders, the next higher rating of 70 
percent is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  A 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Pertinent evidence includes VA clinical records dated in late 
2002 and thereafter, and a May 2003 VA "mental disorder" 
examination report.  The record does not reflect a specific 
contention or evidence to the effect that schizophrenia has 
worsened since the March 2003 examination.  Thus, the Board 
finds the evidentiary record, to date, adequate for present 
evaluation of this claim, and such evidence is considered 
below in accordance with Diagnostic Code 9201 criteria.       

Psychiatric impairment significant enough to manifest in 
violent ideation, intent, or plan, or spatial disorientation, 
or cognitive dysfunction, is not demonstrated.  While the 
veteran reported some visual hallucination, apparently 
associated with use of Risperidone, and occasional auditory 
hallucination, and reportedly had some difficulty keeping his 
thoughts organized, clinicians have said he was alert, 
pleasant, cooperative, spontaneous, and oriented, "NAD" 
(apparently to indicate "nothing abnormal detected").  See 
August and November 2003 VA clinical records; May 2003 VA 
examination report.  At the 2003 VA examination, he 
demonstrated logical and goal-directed thought processes, and 
insight and understanding of his psychiatric problem.  
Further, no clinical evidence of impaired impulse control, 
such that the veteran might be in danger of harming himself 
or others due to rage or anger, is documented.  While the 
veteran reported in August 2003 that he had difficulty 
getting along with his neighbors, in November 2003, he said 
that his anger has "improved" and that he is not "having 
problems with the neighbors."  In November 2003, a VA 
registered nurse noted that the veteran's "depression" is 
"in control."  Even though the veteran reported "some 
sadness without hopelessness," mildly anxious and perplexed 
mood, and apparently demonstrated "bizarre" and "blunted" 
affect, he consistently denied suicidal and homicidal 
ideation.  See August and November 2003 VA clinical records.  
The 2003 VA examination findings include reported history of 
depressive episodes, but the clinical impression was of 
"mildly depressed" mood, and affect "appropriate to the 
situation."  Such evidence does not support a conclusion 
that he has severe depression or psychiatric symptoms 
significant enough to impede independent functioning, or that 
he is divorced from reality.

Preoccupation with obsessional rituals that interfere with 
daily functioning is not clinically demonstrated.  Neither 
the VA clinical records, nor the 2003 VA "mental disorders" 
examination report, documents clinical evidence thereof.    

Nor is speech impairment attributed to psychiatric disability 
shown.  No clinician has indicated during the last several 
years that he or she is not able to understand the veteran, 
or that he was unable to effectively communicate information 
about his psychiatric symptoms.  In fact, a VA medical doctor 
said, in August 2003, that the veteran's speech pattern was 
normal, and that the veteran's thought processes were logical 
and goal-directed; such evidence would indicate that the 
veteran was able to communicate in a sufficiently coherent 
and clear manner his thought process.   

The veteran is able to attend to basic appearance and hygiene 
needs.  VA clinical records dated in November 2003 indicate 
that the veteran appeared "neatly groomed and attired in 
casual clothes."  Even earlier, in August 2003, a VA medical 
doctor said the veteran was "adequately dressed and 
groomed."      

The inability to establish and maintain effective 
interpersonal relationships is another evaluation criterion.  
The veteran reportedly lives with a girlfriend, with whom he 
has a good relationship, according to 2003 VA clinical 
records.  At the VA examination, he reported that he 
socializes with friends and attends church regularly.  He has 
a hobby (gardening) and keeps himself busy working around the 
house.  Thus, overall, the evidence does not support a 
conclusion that the veteran's psychiatric impairment is so 
significant that ability to establish and maintain effective 
interpersonal relationships is impeded.  The mere fact that 
the veteran has been divorced several times, in the context 
of negative evidence, is not sufficient to show significant 
impairment with respect to this criterion.  While the 
veteran's representative cites the history of multiple 
divorces as evidence thereon, the fact that the veteran has 
been able to engage in multiple personal relationships 
leading to marriage, and the fact that he now has a live-in 
girlfriend, friends, and regular contact with church 
congregants, would tend not to support that contention.          

Global Assessment of Functioning (GAF) scores of 50 (May 
2003) and 45 (August 2003) were assigned.  (GAF is a scale 
from 0 to 100, on psychological, social, and occupational 
functioning on a hypothetical continuum of mental illness, 
with 100 representing superior functioning.)  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A score between 41-50 represents serious symptoms 
or impairment in social, occupational, or school functioning.  
While Diagnostic Code 9201 does not require VA to consider 
GAF scores specifically, largely negative clinical evidence 
of manifestations commensurate to a score of 
45-50 (particularly, lack of evidence of suicidal ideation 
and severe obsessional rituals; lack of any friends) is 
instructive.  In other words, while the Board has noted the 
GAF scores, they are considered in the context of the 
totality of clinical evidence, and the record does not 
actually demonstrate that the veteran is, or has been, 
experiencing, symptoms commensurate to the score.

The Board acknowledges that the veteran reported he quit 
working in 1970.  See 2003 VA examination report.  Service 
connection for schizophrenia, however, was not even in effect 
until 1997.  No clinician has opined, during the time period 
pertinent to this appeal, that the veteran is significantly 
impaired in occupational functioning due to exacerbated 
schizophrenic symptoms.  

Also disfavoring a higher rating is that, other than the 2003 
VA examination, the clinical evidence pertaining to 
psychiatric treatment consists only of two outpatient visits 
in 2003 to a VA medical facility in Biloxi, Mississippi; most 
of the clinical records concern treatment for various 
physical problems.  And, the records from those visits, as 
discussed above, do not indicate exacerbated psychiatric 
symptoms.  
  
Based on the above, the Board finds that the criteria are not 
met for an increased evaluation.  As the preponderance of the 
evidence is against the claim, the benefit-of-reasonable 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3. 

The Board has also considered whether VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits have been met.  These duties are found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence needed to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must inform him of any information and evidence not of record 
needed to substantiate the claim, that VA will seek to 
provide, and that he is expected to provide.  It must ask him 
to provide any pertinent evidence he has.  38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Although the veteran's representative argued that the veteran 
did not receive Section 5103(a) notice, the Board finds that 
he did receive such notice, and that the information sent to 
him was adequate.  As this case essentially involves a 
contention in 2003 that schizophrenia has worsened and a 
determination of current extent of schizophrenia, key 
evidence would be recent evidence, lay or medical, of 
psychiatric impairment.  An April 2003 letter, sent before 
the June 2003 rating decision, told the veteran that 
pertinent evidence would be that showing worsened symptoms.  
It provided examples of the types of pertinent evidence, 
e.g., a doctor's statement with clinical findings, or 
examination or test results.  The veteran was told he could 
submit lay statements describing the authors' personal 
knowledge or observations concerning worsened symptoms.  He 
was further advised that, if he supplies enough information 
about those who have such evidence, then VA would assist him 
in obtaining the evidence, but that he himself is responsible 
to substantiate his claim with evidence not in federal 
custody.

The veteran demonstrated his understanding of what evidence 
is needed.  In 2003, he said, more than once, that he 
received all treatment at the Biloxi, Mississippi, VA medical 
facility, and the RO secured the records therefrom.  There is 
no indication that he had private or other non-VA psychiatric 
treatment, and the veteran has reported none.  He also 
provided a statement which he himself apparently prepared and 
signed (and bearing the signatures of two witnesses reported 
to be law enforcement personnel) to the effect that he has a 
worsened nervous condition, and is paranoid (belief that the 
highway patrol has been following him) and irritable.  The 
statement is essentially is self-reported history, and also, 
perhaps, to some extent, is lay evidence as to observations 
of psychiatric problems.  Importantly, the submittal of such 
evidence is indicative of the veteran's understanding that he 
can submit lay statements to support his claim.

Moreover, the rating decision and the Statement of the Case 
(SOC) explained what rating criteria govern, and why a higher 
rating is denied.  Even in February 2004, after issuance of 
the SOC (see VA Form 9), the veteran said: "I want to appeal 
with the evidence at hand."  Thereafter, neither he nor his 
representative argued that additional evidence exists, and 
that more time is needed to submit it or that assistance is 
needed to secure it.  


Given the foregoing, the Board does not find that the failure 
to literally ask the veteran to "supply everything he has 
concerning schizophrenia," or something else to that effect, 
is prejudicial error, as it would not have resulted in 
identification of missing, pertinent evidence.  The veteran 
said more than once that all of his treatment was received at 
the VA medical facility, and the records therefrom were 
secured.  He was told he could supply examination results, 
but did not indicate that he underwent any examination (that 
is, other than the 2003 C&P examination ordered in connection 
with the 2003 claim).  Also, the SOC cited 38 C.F.R. § 3.159, 
from which the fourth element is derived.  Again, even after 
issuance of the SOC, the veteran did not identify sources of 
missing evidence.  Finally, the claim for service connection 
for schizophrenia was substantiated in 1997.  Moreover, as 
the Board has denied a higher rating, there can be no 
prejudice to the extent VA failed to give notice about 
regulations governing effective dates of disability ratings.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As for the timing of the section 5103(a) notice, the Board 
notes that the April 2003 letter substantially complied with 
the statutory and regulatory requirements and preceded the 
June 2003 rating decision.  Although it was augmented by 
later documents, the Board does not find that the veteran was 
prejudiced by the later notices. See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Therefore, the Board concludes that VA substantially complied 
with notice provisions; it finds no prejudicial notice error.  
See generally Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 20.1102 (2005) (harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records and provide a 
medical examination and/or opinion if needed to decide the 
claim.  The claims file includes VA examination findings 
appropriate to the claim, VA clinical evidence, and lay 
evidence.  Despite appropriate notice during appeal, the 
veteran has not identified other sources of pertinent 
evidence.  Thus, VA's duty to assist was met.    


ORDER

An increased disability rating for schizophrenia, 
disorganized type, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


